Gunter, Justice.
This appeal is controlled by the ruling of this court in Thomas v. Thomas, 236 Ga. 311 (223 SE2d 691) (1976), and the judgment below must be reversed. That case was decided by this court on February 17, 1976, and the judgment in the instant case was entered in the trial court on January 12, 1976, more than a month before the rendition of the decision by this court.
The trial court’s judgment in the instant case ruled that the minor child, David Thomas, was self-sustaining, that child support payments for him were terminated, but that the father had to continue to provide college education expenses for him.
Appellant-mother’s third and fourth defenses, asserting the failure to state a claim and estoppel by the former contempt judgment that was affirmed by this court on February 17, 1976, were meritorious and should not have been overruled.
It follows that the trial court’s judgment was erroneous and must be reversed.

Judgment reversed.


All the Justices concur.

Moulton, Corriere, Cavan & Maloof, J. Wayne Moulton, Bryan M. Cavan, for appellee.